





        
        
Exhibit 10.1
Execution Version


THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT


THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
dated as of October 25, 2017, by and among NATIONAL RETAIL PROPERTIES, Inc., a
corporation formed under the laws of the State of Maryland (the “Borrower”),
each of the Lenders party hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (together with its successors and assigns, the
“Administrative Agent”).


WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Amended and Restated Credit Agreement
dated as of May 25, 2011, as amended by that First Amendment dated as of October
31, 2012, as further amended by that Second Amendment dated as of October 27,
2014 (as so amended and as in effect immediately prior to the effectiveness of
this Amendment, the “Credit Agreement”); and


WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
desire to amend certain provisions of the Credit Agreement on the terms and
conditions contained herein;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. The parties hereto agree
that the Credit Agreement is amended as follows:


(a)    The Credit Agreement is amended by replacing the table in the definition
of “Applicable Margin” contained in Section 1.1. thereof in its entirety with
the following:


Level
Borrower's Credit Rating (S&P/Moody's or equivalent)
Applicable Margin
1
A-/A3 (or equivalent) or better
0.825%
2
BBB+/Baa1 (or equivalent)
0.875%
3
BBB/Baa2 (or equivalent)
1.000%
4
BBB-/Baa3 (or equivalent)
1.200%
5
Lower than BBB-/Baa3 (or equivalent)
1.550%



(b)    The Credit Agreement is further amended by restating clause (d) of the
definition of “Defaulting Lender” set forth in Section 1.1. thereof as follows:


(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action;    
 




--------------------------------------------------------------------------------





(c)    The Credit Agreement is further amended by inserting the following
defined terms into Section 1.1. in the appropriate alphabetical order:


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.


“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Borrower or
any Subsidiary in which the purchase price of the assets acquired exceeds 10.0%
of Total Asset Value as of the last day of the most recently ending fiscal
quarter of the Borrower for which financial statements are publicly available.


“Swingline Availability” has the meaning given that term in Section 2.2.(a).


“Third Amendment Effective Date” means October 25, 2017.


2



--------------------------------------------------------------------------------









“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member




 
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


(d)    The Credit Agreement is further amended by restating the definitions in
Section 1.1. set forth below in their entireties to read as follows:


“Capitalization Rate” means 7.25%.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System, as published for such day (or, if such day is not a Business Day, for
the immediately preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent. If the Federal Funds Rate determined as
provided above would be less than zero, the Federal Funds Rate shall be deemed
to be zero.


“Issuing Bank Commitment” means, with respect to an Issuing Bank, the aggregate
Stated Amount of Letters of Credit that such Issuing Bank has agreed, in
writing, to provide subject to the terms and conditions set forth in this
Agreement. As of the Third Amendment Effective Date the amount of the Issuing
Bank Commitment of each of Wells Fargo and Bank of America, N.A. is $30,000,000.


“L/C Commitment Amount” equals $60,000,000.


“LIBOR” means, with respect to any LIBOR Loan for any Interest Period, the rate
of interest obtained by dividing (a) the rate of interest per annum determined
on the basis of the rate as set by the ICE Benchmark Administration (“ICE”)(or
the successor thereto if ICE is no longer making such rate available) for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period by (b) a percentage equal to 1 minus the
Eurodollar Reserve Percentage. If, for any reason, the rate referred to in the
preceding clause (a) does not appear on Reuters Screen LIBOR01 Page (or any
applicable successor page), then the rate to be used for such clause (a) shall
be determined by the Administrative Agent to be the arithmetic average of the
rate per annum at which deposits in Dollars would be offered by first class
banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of the applicable Interest Period for a period equal to such Interest Period.
Any change in the maximum rate of reserves described in the preceding clause (b)
shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective. If LIBOR determined as provided above would be
less than zero, LIBOR shall be deemed to be zero.    




3



--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and its successors.


    “Swingline Commitment” means the Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$90,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.


“Swingline Lender” means each of Wells Fargo Bank, National Association and Bank
of America, N.A., each in its capacity as a Swingline Lender hereunder, together
with their respective successors and assigns. Any reference to “the Swingline
Lender” herein shall be deemed to refer to each Swingline Lender, the applicable
Swingline Lender or all Swingline Lenders, as the context may require.    


“Termination Date” means January 31, 2022, or such later date to which the
Termination Date may be extended pursuant to Section 2.11.


“Total Asset Value” means (without duplication): (a) Real Property Value plus
(b) 50.0% of the undepreciated cost of Properties that are developed but that
are unleased and vacant plus (c) the book value of construction and undeveloped
land plus (d) unrestricted cash and cash equivalents plus (e) book value of
Mortgage Receivables plus (f) book value of notes and accounts receivables.
Borrower’s pro rata share of assets held by Unconsolidated Affiliates will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets. Notwithstanding the foregoing, for purposes
of determining Total Asset Value (i) to the extent that the amount of Total
Asset Value attributable to Unconsolidated Affiliates would exceed 15.0% of the
Total Asset Value, such excess shall be excluded, (ii) to the extent that the
amount of Total Asset Value attributable to (A) Mezzanine Investments,
Securitization Investments and Mortgage Receivables (including without
limitation, Eligible Mortgage Notes Receivable) would exceed 10.0% of the Total
Asset Value and/or (B) Mezzanine Investments and Securitization Investments
would exceed 5.0% of the Total Asset Value, such excess shall be excluded, (iii)
to the extent that the amount of Total Asset Value attributable to the book
value of (A) Unimproved Land and the aggregate Construction Budget for all Real
Property would exceed 10.0% of the Total Asset Value and/or (B) Unimproved Land
would exceed 5.0% of the Total Asset Value, such excess shall be excluded, (iv)
to the extent that the amount of Total Asset Value attributable to Investments
in Equity Interest of any Person (other than their respective Subsidiaries and
Unconsolidated Affiliates) exceeds 5.0% of the Total Asset Value, such excess
shall be excluded and (v) to the extent that the amount of Total Asset Value
attributable to Investments of the type described in clauses (ii), (iii) and
(iv) would collectively exceed 20.0% of Total Asset Value, such excess will be
excluded.


“Unencumbered Asset Value” means the sum (without duplication) of (a) the Real
Property Value attributable to Unencumbered Assets which are not Excluded
Assets; plus (b) aggregate book value of all Eligible Mortgage Notes Receivable;
plus (c) all of the cash and cash equivalents (excluding tenant deposits and
other cash and cash equivalents the disposition of which is restricted in any
way) of the Borrower and its Wholly Owned Subsidiaries; provided, however, that
if the aggregate value of such cash and cash equivalents would exceed 10.0% of
Unencumbered Asset Value, the value


4



--------------------------------------------------------------------------------





of such cash and cash equivalents in excess of 10.0% of Unencumbered Asset Value
shall be excluded in the determination of Unencumbered Asset Value hereunder;
plus (d) 50.0% of the book value of all Unencumbered Assets which are vacant but
which have not been vacant for more than 12 months; all as determined in
accordance with GAAP. If the aggregate value of the items described in the
preceding clauses (b), (c) and (d) above exceeds 10.0% of Unencumbered Asset
Value, the value in excess of 10.0% of Unencumbered Asset Value shall be
excluded in the determination of Unencumbered Asset Value.


(e)    The Credit Agreement is further amended by restating Section 2.2. thereof
in its entirety to read as follows:


Section 2.2. Swingline Loans.


(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., during the period from the Effective Date to
but excluding the Swingline Termination Date, each the Swingline Lender
severally but not jointly agrees to make Swingline Loans to the Borrower in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser (such lesser amount being referred to as the “Swingline Availability”
of a given Swingline Lender) of (i) $45,000,000, as such amount may be reduced
from time to time in accordance with the terms hereof and (ii) the Commitment of
such Swingline Lender in its capacity as a Lender minus the aggregate
outstanding principal amount of Loans of such Swingline Lender in its capacity
as a Lender. If at any time the aggregate principal amount of the Swingline
Loans made by a Swingline Lender outstanding at such time exceeds the Swingline
Availability in effect at such time, the Borrower shall immediately pay the
Administrative Agent for the account of such Swingline Lender the amount of such
excess. Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder. The borrowing of a
Swingline Loan shall not constitute usage of any Lender’s Commitment for
purposes of calculation of the fee payable under Section 3.6.(b).


(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent notice pursuant to a Notice of Swingline Borrowing or
telephonic notice of each borrowing of a Swingline Loan. Each Notice of
Swingline Borrowing shall be delivered to the Administrative Agent no later than
9:00 a.m. on the proposed date of such borrowing and designate the applicable
Swingline Lender selected by the Borrower to make such Swingline Loan. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Administrative
Agent by telecopy on the same day of the giving of such telephonic notice.
Promptly after receipt of a Notice of Swingline Borrowing from the Borrower, the
Administrative Agent shall give prompt notice of such borrowing to the Swingline
Lender selected by the Borrower to make such Swingline Loan. Not later than
10:00 a.m. Eastern time on the date of the requested Swingline Loan and subject
to satisfaction of the applicable conditions set forth in Section 5.2. for such
borrowing, the applicable Swingline Lender will make the proceeds of such
Swingline Loan available to the Administrative Agent at its Principal Office in
Dollars, in immediately available funds for the account of the Borrower. The
amount so received by the Administrative Agent shall, subject to satisfaction of
the applicable conditions set forth in Section 5.2.


5



--------------------------------------------------------------------------------





for such borrowing, be made available to the Borrower no later than 11:00 a.m.
Eastern time on such date by depositing same, in immediately available funds, in
an account of the Borrower designated by the Borrower in the Disbursement
Instruction Agreement.


(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the Base Rate as in effect from time to time plus the Applicable Margin (or
at such other rate or rates as the Borrower and the applicable Swingline Lender
may agree (with written notice thereof to the Administrative Agent) from time to
time in writing). Interest payable on a Swingline Loan is solely for the account
of the Swingline Lender that made such Swingline Loan (except to the extent a
Lender acquires a participating interest in such








Swingline Loan pursuant to the immediately following subsection (e)). All
accrued and unpaid interest on Swingline Loans shall be payable on the dates and
in the manner provided in Section 2.4. with respect to interest on Base Rate
Loans (except as the applicable Swingline Lender and the Borrower may otherwise
agree in writing (with written notice thereof to the Administrative Agent) in
connection with any particular Swingline Loan made by such Swingline Lender).


(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by a Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender that made such
Swingline Loan and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lender that made such Swingline
Loan and the Administrative Agent prior written notice thereof no later than
10:00 a.m. on the date of such prepayment. The Swingline Loans owing to a
Swingline Lender shall, in addition to this Agreement, be evidenced by a
Swingline Note in favor of such Swingline Lender.


(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender that made such Swingline Loan and, in any event, within five
(5) Business Days after the date such Swingline Loan was made; provided, that
the proceeds of a Swingline Loan may not be used to repay a Swingline Loan. Any
Swingline Lender making demand for repayment of a Swingline Loan made by such
Swingline Lender shall notify the Administrative Agent of such demand on the
date such demand is made. Notwithstanding the foregoing, the Borrower shall
repay the entire outstanding principal amount of, and all accrued but unpaid
interest on, the Swingline Loans on the Swingline Termination Date (or such
earlier date as a Swingline Lender and the Borrower may agree in writing (with
notice thereof to the Administrative Agent) with respect to Swingline Loans made
by such Swingline Lender). In lieu of demanding repayment of any outstanding
Swingline Loan from the Borrower, the Swingline Lender that made such Swingline
Loan may, on behalf of the Borrower (which hereby irrevocably directs each
applicable Swingline Lender to act on its behalf for such purpose), request a
borrowing of Revolving Loans that are Base Rate Loans from the Lenders in an
amount equal to the principal balance of such Swingline Loan. The amount
limitations contained in Section 3.5.(a) shall not apply to any borrowing of
Revolving Loans made pursuant to this subsection. Such Swingline Lender shall
give notice to the Administrative Agent of any such borrowing of Revolving Loans
not later than 9:00 a.m. at least one Business Day prior to the proposed date of
such borrowing. Promptly after receipt of such notice


6



--------------------------------------------------------------------------------





of borrowing of Revolving Loans from a Swingline Lender under the immediately
preceding sentence, the Administrative Agent shall give prompt notice of such
borrowing to the Lenders. Not later than 9:00 a.m. on such date, each Lender
will make available to the Administrative Agent at the Principal Office for the
account of the applicable Swingline Lender, in immediately available funds, the
proceeds of the Revolving Loan to be made by such Lender, and, to the extent of
such Revolving Loan, such Lender’s participation in the Swingline Loan so repaid
shall be deemed to be funded by such Revolving Loan. The Administrative Agent
shall pay the proceeds of such Revolving Loans to the applicable Swingline
Lender, which shall apply such proceeds to repay such Swingline Loan. At the
time each Swingline Loan is made, each Lender shall automatically (and without
any further notice or action) be deemed to have purchased from the Swingline
Lender, without recourse or warranty, an undivided interest and participation to
the extent of such Lender’s Commitment Percentage in such Swingline Loan. If the
Lenders are prohibited from making Revolving Loans required to be made under
this subsection for any reason whatsoever, including without limitation, the
occurrence of any of the Defaults or Events of Default described in
Sections 10.1.(f) or 10.1.(g), upon notice from the Administrative Agent or the
applicable Swingline Lender, each Lender severally agrees to purchase from the
applicable Swingline Lender, without recourse or warranty, an undivided interest
and participation to the extent of such Lender’s Commitment Percentage of such
Swingline Loan, by directly purchasing a participation in such Swingline Loan in
such amount and paying the proceeds thereof to the Administrative Agent for the
account of the applicable Swingline Lender in Dollars and in immediately
available funds. If such amount is not in fact made available to the applicable
Swingline Lender by any Lender, such Swingline Lender shall be entitled to
recover such amount on demand from such Lender, together with accrued interest
thereon for each day from the date of demand thereof, at the Federal Funds Rate.
If such Lender does not pay such amount forthwith upon demand therefor by the
applicable Swingline Lender, and until such time as such Lender makes the
required payment, the applicable Swingline Lender shall be deemed to continue to
have outstanding Swingline Loans in the amount of such unpaid participation
obligation for all purposes of the Loan Documents (other than those provisions
requiring the other Lenders to purchase a participation therein). Further, such
Lender shall be deemed to have assigned any and all payments made of principal
and interest on its Loans, and any other amounts due such Lender hereunder, to
the applicable Swingline Lender to fund Swingline Loans in the amount of the
participation in Swingline Loans that such Lender failed to purchase pursuant to
this Section until such amount has been purchased (as a result of such
assignment or otherwise). A Lender’s obligation to make payments in respect of a
participation in a Swingline Loan shall be absolute and unconditional and shall
not be affected by any circumstance whatsoever, including without limitation,
(i) any claim of setoff, counterclaim, recoupment, defense or other right which
such Lender or any other Person may have or claim against the Administrative
Agent, any Swingline Lender or any other Person whatsoever, (ii) the occurrence
or continuation of a Default or Event of Default (including without limitation,
any of the Defaults or Events of Default described in Sections 10.1.(f) or
10.1.(g), or the termination of any Lender’s Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.


7



--------------------------------------------------------------------------------









(f)    The Credit Agreement is further amended by restating Section 2.11.
thereof in its entirety as follows:


Section 2.11. Extension of Termination Date.


Subject to the terms of this Section, the Borrower shall have the right,
exercisable up to two times, to request that the Administrative Agent and the
Lenders extend the Termination Date by six-months in the case of each such
extension. The Borrower may exercise such right only by executing and delivering
to the Administrative Agent at least 30 days but not more than 90 days prior to
the current Termination Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall forward to each Lender a
copy of the Extension Request delivered to the Administrative Agent promptly
upon receipt thereof. Subject to satisfaction of the following conditions, the
Termination Date shall be extended for six-months effective upon receipt by the




Administrative Agent of the Extension Request and payment of the fee referred to
in the following clause (c): (a) immediately prior to such extension and
immediately after giving effect thereto, no Default or Event of Default shall
exist, (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party would be true and correct in all material respects (except in the case
of a representation or warranty qualified by materiality, in which case such
representation or warranty will be true and correct in all respects) immediately
after giving effect to the requested extension of the Termination Date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and accurate in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty is true and accurate in all respects) on and as of
such earlier date) and (c) the Borrower shall have paid the Fees payable under
Section 3.6. (d). At any time prior to the effectiveness of any such extension,
upon the Administrative Agent’s request, the Borrower shall deliver to the
Administrative Agent a certificate from a Responsible Officer of the Borrower
certifying the matters referred to in the immediately preceding clauses (a) and
(b).


(g)    The Credit Agreement is further amended by replacing the reference to
“$1,000,000,000” in Section 2.14. thereof with “$1,600,000,000”.


(h)    The Credit Agreement is further amended by restating Section 3.6.(d)
thereof in its entirety to read as follows:


(d)    Extension Fee. If the Borrower exercises its right to extend the
Termination Date in accordance with Section 2.11., the Borrower agrees to pay to
the Administrative Agent for the account of each Lender a fee equal to 0.075% of
the amount of such Lender’s Commitment (whether or not utilized) payable in
connection with each such extension. Such fee shall be due and payable in full
on or before the date that is 30 days prior to the current Termination Date.
 
(i)    The Credit Agreement is further amended by adding Section 6.1.(z)
immediately following Section 6.1.(y) thereof.


8



--------------------------------------------------------------------------------









(z)    EEA Financial Institution. None of the Borrower, any other Loan Party or
any other Subsidiary is an EEA Financial Institution.


(j)    The Credit Agreement is further amended by restating Section 9.1.(a)
thereof in its entirety to read as follows:


(a)    Maximum Leverage Ratio. The ratio of (i) Total Liabilities to (ii) Total
Asset Value, to exceed 0.60 to 1.00 at any time; provided, however, that if such
ratio is greater than 0.60 to 1.00 but is not greater than 0.65 to 1.00, then
the Borrower shall be deemed to be in compliance with this subsection (a) so
long as (i) the Borrower completed a Material Acquisition which resulted in such
ratio (after giving effect to such Material Acquisition) exceeding 0.60 to 1.00
during the fiscal quarter in which such ratio first exceeded 0.60 to 1.00, (ii)
such ratio does not exceed 0.60 to 1.00 for a period of more than three
consecutive fiscal quarters immediately following the fiscal quarter in which
such Material Acquisition was completed, (iii) the Borrower has not maintained
compliance with this subsection (a) in reliance on this proviso more than two
times during the term of this Agreement and (iv) such ratio is not greater than
0.65 to 1.00 at any time. For purposes
of calculating the ratio contained in this subsection (a) only, as of any date
of determination “Total Liabilities” shall be adjusted by deducting therefrom
the lesser of (x) the amount of unrestricted cash and cash equivalents in excess
of $30,000,000 and (y) the amount of Total Liabilities that matures within 24
months of such date of determination (such lesser amount is referred to as the
“Total Liabilities Adjustment”). If, as of any date of determination, Total
Liabilities is adjusted as set forth in the preceding sentence, then, as of such
date of determination, “Total Asset Value” shall be reduced by an amount equal
to the Total Liabilities Adjustment.


(k)    The Credit Agreement is further amended by restating Section 9.1.(c)
thereof in its entirety to read as follows:


(c)    Unencumbered Asset Ratio. The ratio of (i) Unencumbered Asset Value to
(ii) Unsecured Indebtedness of the Borrower and its Subsidiaries, to be less
than 1.67 to 1.00 at any time; provided, however, that if such ratio is less
than 1.67 to 1.00 but is not less than 1.54 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (c) so long as (i) the Borrower
completed a Material Acquisition which resulted in such ratio (after giving
effect to such Material Acquisition) being less than 1.67 to 1.00 during the
fiscal quarter in which such ratio first was less than 1.67 to 1.00, (ii) such
ratio is not less than 1.67 to 1.00 for a period of more than three consecutive
fiscal quarters immediately following the fiscal quarter in which such Material
Acquisition was completed, (iii) the Borrower has not maintained compliance with
this subsection (c) in reliance on this proviso more than two times during the
term of this Agreement and (iv) such ratio is not less than 1.54 to 1.00 at any
time. For purposes of this subsection (c), during any period that the ratio of
Total Liabilities to Total Asset Value is greater than 0.50 to 1.00, the amount
of Secured Indebtedness of the Borrower and its Subsidiaries that is not
Nonrecourse Indebtedness in excess of 5.00% of Total Asset Value shall be deemed
to be Unsecured Indebtedness.


(l)    The Credit Agreement is further amended by restating Section 9.1.(e)
thereof in its entirety to read as follows:


(e)    [Reserved].




9



--------------------------------------------------------------------------------





(m)    The Credit Agreement is further amended by restating Section 9.4. thereof
in its entirety to read as follows:


Section 9.4. [Reserved].


(n)    The Credit Agreement is further amended by replacing the references to
“$25,000,000” set forth in Section 10.1(e), Section 10.1.(f), Section 10.1.(g),
Section 10.1.(i) and Section 10.1.(j) thereof with “$50,000,000”.


(o)    The Credit Agreement is further amended by restating Section 10.1.(m)(ii)
thereof in its entirety to read as follows:


(ii)    During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12‑month period constituted
the Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of the Borrower then in office.


(p)    The Credit Agreement is further amended by adding the following Section
12.22 immediately after Section 12.21. thereof:


Section 12.22. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;
    
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be


10



--------------------------------------------------------------------------------





accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


(q)    The Credit Agreement is further amended by deleting Schedule I attached
thereto and replacing it with Schedule I attached hereto.


(r)    The Credit Agreement is further amended by deleting Exhibit F attached
thereto and replacing it with Exhibit F attached hereto


Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the following conditions precedent:


(a)    The Administrative Agent shall have received each of the following, each
in form and substance satisfactory to the Administrative Agent:


(i)    A counterpart of this Amendment duly executed by the Borrower, the
Administrative Agent and all of the Lenders;




(ii)    Replacement Revolving Notes executed by the Borrower, payable to any
existing Lenders increasing their Commitments pursuant to this Amendment in the
amount of the Commitment of such Lender and Swingline Notes executed by the
Borrower in favor of each Swingline Lender;


(iii)    An opinion of counsel to the Borrower and the other Loan Parties
addressed to the Administrative Agent and the Lenders regarding such matters as
the Administrative Agent may reasonably request;


(iv)    a Certificate of Status with respect to the Borrower issued as of a
recent date by the Department of Assessments and Taxation of the State of
Maryland and certificates of qualification to transact business or other
comparable certificates issued as of a recent date by each Secretary of State
(and any state department of taxation, as applicable) of each state in which the
Borrower is required to be so qualified and where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect;


(v)    The articles of incorporation of the Borrower certified as of a recent
date by the Secretary of State of the State of Maryland;


(vi)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of the Borrower
with respect to each of the officers of the Borrower authorized to execute and
deliver this Amendment and any other agreements or documents executed by the
Borrower in connection with this Amendment (collectively, the “Amendment
Documents”);


(vii)    copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower of (A) the by-laws of
the Borrower and (B) all corporate, partnership or other necessary action taken
by the Borrower to authorize its execution


11



--------------------------------------------------------------------------------





and delivery of this Amendment, the performance of this Amendment and the Credit
Agreement as amended by this Amendment, and the increase in the Commitments
contemplated by this Amendment;


(viii)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending June 30, 2017;


(ix)    A certificate from the Borrower’s chief executive officer, chief legal
officer, chief financial officer or chief accounting officer certifying as of
the date hereof, and after giving effect to the transactions hereby, that (i) no
Default or Event of Default shall be in existence and (ii) the representations
and warranties made or deemed made by the Borrower or any other Loan Party in
any Loan Document to which such Loan Party is a party are true and correct in
all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty is true
and correct in all respects) on the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (except in the case of a representation or warranty
qualified by materiality, in which case such representation or warranty shall
have been true and correct in all respects) on and as of such earlier date) and
except for changes in factual circumstances specifically and expressly permitted
under the Credit Agreement;




(x)    Evidence that all fees payable by the Borrower to the Administrative
Agent and the Lenders in connection with this Amendment have been paid; and


(xi)    Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


(b)    In the good faith judgment of the Administrative Agent:


(i)    Since December 31, 2016, there has not been any material adverse
condition or material adverse change in or affecting, nor has any circumstance
or condition occurred that could reasonably be expected to result in a material
adverse change in, or have a material adverse effect on, the business, assets,
liabilities, financial condition or results of operations of the Borrower and
its subsidiaries, taken as a whole;


(ii)    No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or (2)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;


(iii)    The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on,


12



--------------------------------------------------------------------------------





or otherwise materially and adversely affect the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;


(iv)    The Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)); and


(v)    There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.


Section 4. Representations. The Borrower represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it, to execute and deliver this Amendment and to
perform its obligations hereunder and under the Credit Agreement, as amended by
this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by a duly authorized officer of the Borrower
and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations contained herein or therein and as may be
limited by equitable principles generally.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrower of
this Amendment and the performance by the Borrower of this Amendment and the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Governmental Approval or violate any
Applicable Law (including Environmental Laws) relating to the Borrower or any
other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under (1) the organizational documents of the Borrower or any other Loan
Party, or (2) any indenture, agreement or other instrument to which the Borrower
or any other Loan Party is a party or by which it or any of its respective
properties may be bound, the violation of which indenture, agreement or other
instrument could reasonably be expected to have a Material Adverse Effect; or
(iii) result in or require the creation or imposition of any Lien upon or with
respect to any property now owned or hereafter acquired by the Borrower or any
other Loan Party, other than in favor of the Administrative Agent for its
benefit and the benefit of the Lenders and the Issuing Banks.


(c)    No Material Adverse Change. Since December 31, 2016, there has not been
any material adverse condition or material adverse change in or affecting, nor
has any circumstance or condition occurred that could reasonably be expected to
result in a material adverse change in, or have a material adverse effect on,
the business, assets, liabilities, financial condition or results of operations
of the Borrower and its subsidiaries, taken as a whole.


(d)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof or will exist immediately after giving effect to this
Amendment.


Section 5. Reaffirmation of Representations and Borrower. The Borrower hereby
reaffirms that the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party are true and correct in all material respects on and as


13



--------------------------------------------------------------------------------





of the date hereof with the same force and effect as if made on and as of the
date hereof except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and correct in all material respects on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Credit Agreement or the other
Loan Documents.


Section 6. Allocations. The Administrative Agent, the Borrower and each Lender
agree that upon the effectiveness of this Amendment (the date of such
effectiveness, the “Amendment Effective Date”), the outstanding Revolving Loans
and the participation interests of the Lenders in any outstanding Letters of
Credit and Swingline Loans shall be allocated among the Lenders in accordance
with their respective Commitment Percentages calculated based on the Commitments
of the Lenders set forth on Schedule I attached hereto (the “Post-Amendment
Commitment Percentage”). To effect such allocations, each Lender whose
Post-Amendment Commitment Percentage exceeds the amount of such Lender’s
Commitment Percentage immediately prior to the effectiveness of this Amendment
and any Lender providing a new Commitment shall make a Revolving Loan in such
amount as is necessary so that the aggregate principal amount of Revolving Loans
held by such Lender shall equal such Lender’s Post-Amendment Commitment
Percentage of the aggregate outstanding principal amount of the Revolving Loans
as of the Amendment Effective Date. The Administrative Agent shall make such
amounts of the proceeds of such Revolving Loans available (a) to each Lender
whose Post-Amendment Commitment Percentage is less than the amount of such
Lender’s Commitment Percentage immediately prior to the effectiveness of this
Amendment as is necessary so that the aggregate principal amount of Revolving
Loans held by such Lender shall equal such Lender’s Post-Amendment Commitment
Percentage of the aggregate outstanding principal amount of the Revolving Loans
as of the Amendment Effective Date and (b) to the Exiting Lender (as defined
below) as is necessary to repay in full the Revolving Loans owing to the Exiting
Lender. The parties hereto confirm that the aggregate outstanding principal
amount of the Revolving Loans immediately
prior to the Amendment Effective Date is equal to the aggregate outstanding
principal amount of the Revolving Loans immediately after giving effect to the
Amendment. Except for any Revolving Notes to be provided to the Lenders in the
principal amount of their respective Commitments, no other documents,
instruments or fees (other than fees set forth in Section 2(e) above) shall be,
or shall be required to be, executed or paid in connection with such allocations
(all of which are hereby waived, as necessary).


TD Bank, N.A., as a new Lender under the Credit Agreement on the Amendment
Effective Date (the “New Lender”), hereby agrees to provide a new Commitment in
the amount set forth for such New Lender on Schedule I attached hereto. On the
Amendment Effective Date, the New Lender agrees to become and shall be deemed a
Lender for all purposes of the Credit Agreement, and each reference to the
Lenders in the Credit Agreement shall be deemed to include the New Lender. The
New Lender hereby appoints Wells Fargo Bank, National Association as the
Administrative Agent and authorizes the Administrative Agent to take such action
on its behalf and to exercise such powers under the Credit Agreement and other
Loan Documents as are delegated to the Administrative Agent by the terms
thereof.


The Administrative Agent, the Borrower and each Lender confirms the amount of
each such Lender’s Commitment is as set forth on Schedule I attached hereto.


Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 8. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys’ fees) incurred by the


14



--------------------------------------------------------------------------------





Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.


Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only from the date as of which this Amendment is dated, unless
otherwise specifically stated herein. The execution, delivery and effectiveness
of this Amendment shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents. On and after the effectiveness of this Amendment, this
Amendment shall for all purposes constitute a Loan Document.


Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.












[Signatures on Next Page]


15



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Amended and Restated Credit Agreement to be executed as of the date first above
written.




BORROWER:


NATIONAL RETAIL PROPERTIES, INC.


                    
By:
/s/ Kevin B. Habicht
 
Name:
Kevin B. Habicht
 
Title:
Executive Vice President and
 
 
Chief Financial Officer









STATE OF GEORGIA


COUNTY OF FULTON




BEFORE ME, a Notary Public in and for said County, personally appeared Kevin B.
Habicht, known to me to be a person who, as Executive Vice President and Chief
Financial Officer of National Retail Properties, Inc., the entity which executed
the foregoing Second Amendment to Amended and Restated Credit Agreement, signed
the same, and acknowledged to me that he did so sign said instrument in the name
and upon behalf of said corporation as an officer of said corporation.


IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of October 24, 2017.


                        
 
/s/ Julie Rensink
 
Notary Public
 
My Commission Expires: September 11, 2018
 
[NOTARIAL SEAL]



































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------







[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




                    
By:
/s/ Matthew Ricketts
 
Name:
Matthew Ricketts
 
Title:
Managing Director
 
 
 





















































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------







[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




BANK OF AMERICA, N.A., as a Lender




                    
By:
/s/ Asad Rafiq
 
Name:
Asad Rafiq
 
Title:
Vice President
 
 
 























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------











[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




PNC BANK, NATIONAL ASSOCIATION, as a Lender




By:
/s/ Cory Clement
 
Name:
Cory Clement
 
Title:
Senior Vice President
 
 
 





















































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------







[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




U.S. Bank National Association, as a Lender






By:
/s/ Lori Y. Jensen
 
Name:
Lori Y. Jensen
 
Title:
Senior Vice President
 
 
 























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




ROYAL BANK OF CANADA, as a Lender




By:
/s/ Sheena Lee
 
Name:
Sheena Lee
 
Title:
Authorized Signatory
 
 
 



























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




SUNTRUST BANK, as a Lender




By:
/s/ Courtney W. Jones
 
Name:
Courtney W. Jones
 
Title:
Vice President
 
 
 



























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




CITIBANK, N.A., as a Lender




By:
/s/ John C. Rowland
 
Name:
John C. Rowland
 
Title:
Vice President
 
 
 



























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




BRANCH BANKING AND TRUST COMPANY, as a Lender




By:
/s/ Steve W. Whitcomb
 
Name:
Steve W. Whitcomb
 
Title:
Senior Vice President
 
 
 

























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




MORGAN STANLEY BANK, N.A., as a Lender




By:
/s/ Michael King
 
Name:
Michael King
 
Title:
Authorized Signatory
 
 
 

























































































[Signatures Continued on Next Page]






--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




TD BANK, N.A., as a Lender




By:
/s/ Sean C. Dunne
 
Name:
Sean C. Dunne
 
Title:
Vice President
 
 
 

























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------





[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




CAPITAL ONE, N.A., as a Lender




By:
/s/ Frederick Denecke
 
Name:
Frederick Denecke
 
Title:
Senior Vice President
 
 
 

























































































[Signatures Continued on Next Page]




--------------------------------------------------------------------------------







[Signature Page to Third Amendment to Amended and Restated Credit Agreement
for National Retail Properties, Inc.]




RAYMOND JAMES BANK, N.A., as a Lender




By:
/s/ Matt Stein
 
Name:
Matt Stein
 
Title:
Vice President
 
 
 





























































































--------------------------------------------------------------------------------





SCHEDULE I


Commitments


Lender
Commitment
Wells Fargo Bank, National Association
$110,000,000
Bank of America, N.A.
$110,000,000
PNC Bank, National Association
$87,500,000
U.S. Bank National Association
$87,500,000
Royal Bank of Canada
$87,500,000
SunTrust Bank
$68,500,000
Citibank, N.A.
$68,500,000
Branch Banking and Trust Company
$68,500,000
Morgan Stanley Bank, N.A.
$68,500,000
TD Bank, N.A.
$68,500,000
Capital One, N.A.
$40,000,000
Raymond James Bank, N.A.
$35,000,000
Total:
$900,000,000





































































 






--------------------------------------------------------------------------------






EXHIBIT F


FORM OF NOTICE OF SWINGLINE BORROWING


____________, 20___


Wells Fargo Bank, National Association,
as Administrative Agent
608 Second Avenue S., 11th Floor,
Minneapolis, Minnesota 55402‑1916


Ladies and Gentlemen:


Reference is made to the Amended and Restated Credit Agreement dated as of May
25, 2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among National Retail Properties, Inc.
(the “Borrower”), the financial institutions party thereto and their assignees
under Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”), and the other
parties thereto. Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Credit Agreement.


1.
Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby requests
that [Wells Fargo Bank, National Association][Bank of America, N.A.], in its
capacity as Swingline Lender, make a Swingline Loan to the Borrower in an amount
equal to $___________________.



2.
The Borrower requests that such Swingline Loan be made available to the Borrower
on ____________, 20___.



3.
The proceeds of this Swingline Loan will be used for the following purpose:
_________________________________________________________________________________________________________________________________________.



4.
The Borrower requests that the proceeds of the borrowing of this Swingline Loan
be made available to the Borrower by ________________________________________.



The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
making such Swingline Loan and the Lenders that as of the date hereof, as of the
date of the making of the requested Swingline Loan, and after making such
Swingline Loan, (a) no Default or Event of Default exists or will exist, and
none of the limits specified in Section 2.2(a) and Section 2.16. will be
violated; and (b) the representations and warranties made or deemed made by the
Borrower and each other Loan Party in the Loan Documents to which any of them is
a party, are and shall be true and correct in all material respects, except to
the extent that such representations and warranties expressly relate solely to
an earlier date (in which case such representations and warranties were true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted under the Loan Documents. In
addition, the Borrower certifies to the Administrative Agent and the Lenders
that all conditions to the making of the requested Swingline Loan contained in
Article V. of the Credit Agreement will have been satisfied at the time such
Swingline Loan is made.










[Continued on next page]








--------------------------------------------------------------------------------





If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.




NATIONAL RETAIL PROPERTIES, INC.




By: __________________________
Name: ___________________    
Title: ____________________    




2

